Citation Nr: 0517000	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-27 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of bilateral inguinal and 
umbilical hernia repairs, claimed to have been incurred as a 
result of treatment on February 16, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in April 2004.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  An additional disability is not shown to have been 
incurred as a result of bilateral inguinal and umbilical 
hernia repairs nor is any present disability shown to have 
been proximately due to VA carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical care nor was it an 
event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation for an additional disability as a residual of 
bilateral inguinal and umbilical hernia repairs under 
38 U.S.C.A. § 1151 is not established.  38 U.S.C.A. §§ 1151, 
5107 (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in May 2001, 
prior to the adjudication of his claim.  He was instructed to 
provide any evidence in his possession pertaining to the 
claim by correspondence dated in April 2004.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159.  
In this case, all identified and authorized medical records 
relevant to the issue on appeal have been requested or 
obtained.  Although the veteran's service representative has 
requested the case be remanded to obtain evidence described 
by the veteran in correspondence dated in October 2004, the 
Board notes the veteran indicated he would himself submit a 
copy of the results of a scheduled November 2004 magnetic 
resonance imaging (MRI) study.  There is no evidence, 
however, that the veteran actually attended this appointment 
nor that any pertinent records of that MRI study presently 
exist.  

While there was no apparent response to the veteran's October 
2004 request for a 60-day extension to submit this evidence, 
he was notified on December 1, 2004, that he could submit 
additional evidence to the Board within 90 days from the date 
of that correspondence.  The record shows the veteran was 
notified that he had more than the requested 60-day period to 
provide evidence in support of his claim, but that he did not 
submit the evidence as he indicated he would nor did he 
subsequently request additional VA assistance in obtaining an 
existing private medical report.  In light of the fact that 
the veteran was specifically notified of the need to provide 
any evidence in his possession pertaining to the claim and 
apparently chose not to do so, the Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in April 2004.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  Therefore, the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

Factual Background

VA medical records show the veteran underwent bilateral 
inguinal and umbilical hernia repairs on February 16, 1999.  
Of record is an informed consent form signed by the veteran 
on January 29, 1999, identifying the risks of the procedure 
including death, disfiguring scar, brain damage, and 
paralysis or partial paralysis.  An ambulatory surgery 
program report noted the veteran was discharged to home in 
good condition on February 17, 1999.  A February 19, 1999, 
report noted he called and reported a three day  history of 
nausea and vomiting.  A February 22, 1999, anesthesia report 
noted the veteran stated his headache was much improved and 
that he had no nausea or vomiting since the previous day.  
The diagnosis was resolving post dural puncture headaches.  

A March 1, 1999, general surgery report noted the veteran 
complained of headaches and generalized weakness that was 
improved.  An undated surgical clinic progress report noted 
the veteran was seen for follow-up status post bilateral 
inguinal hernia and umbilical hernia repairs and that he had 
a postoperative "CSF" (cerebrospinal fluid) leak that was 
now resolved.  The diagnosis was well-healed hernias.  An 
April 26, 1999, report noted the veteran complained of daily 
vomiting, sharp diffuse headaches at the temples, and left-
sided cramping pain.  He also reported a 10-year history of 
occasional migraine headaches approximately once or twice per 
month.  It was noted he had gained 30 pounds since his 
surgery.  In September 1999, the veteran complained that 
since his surgery he had experienced testicular pain, 
erection problems, and incontinence.  Diagnoses of urinary 
incontinence after bilateral inguinal hernia, right 
epididymal cyst, and left varicocele were provided without 
opinion as to etiology.

On October 4, 1999, the veteran complained of pain at the 
site of his hernia repair and requested a cortisone shot for 
the scar tissue.  It was noted that an upper gastrointestinal 
series did not indicate any cause for his symptoms.  The 
examiner noted the scars were well healed and that there were 
no active surgical issues.  An October 25, 1999, report noted 
he complained of pain to the right inguinal area, low back 
pain, and occasional headaches.  

A pulmonary clinic report noted that on December 6, 1999, the 
veteran had complained of chronic low back pain and recurrent 
headaches which had been present for years since he had a 
"bad spinal tap."  The examiner stated that during the 
evaluation he was not convinced that the veteran had a 
significant problem and his physical examination revealed no 
neurologic abnormalities other than a very mild decrease in 
right leg strength compared to the left that could be old.  
It was felt that his complaints could be due to arthritis of 
the spine and noted that X-rays had been requested.

A December 7, 1999, neurology consultation request noted the 
veteran complained of severe "spinal" headaches that 
occurred since he had a "bad spinal tap."  It was noted he 
had been seen that week because of headaches and some 
discomfort in his right arm and leg, but that physical 
examination did not reveal any obvious neurological problems 
except for a very mild decrease in right leg strength 
compared to the left which was probably not new.  The veteran 
had reported he had problems with osteoarthritis in the past 
and long-standing low back pain.  The examiner stated the 
etiology of the symptoms was unclear, but they did not appear 
to be acute.  

A January 2000 outpatient clinic report noted the veteran 
complained of a history of low back pain that started after 
hernia surgery in February 1999.  He stated that scar tissue 
was causing some pulling of the skin and muscles affecting 
his right lumbar paravertebral muscles.  The examiner noted 
healed surgical scars to the abdomen with no structural 
abnormalities.  There was tenderness to palpation in the 
right lumbar paravertebral muscle at the L3 and L4 level.  
The diagnosis was myofascial pain syndrome.

A March 23, 2000, neurology clinic report noted the veteran 
complained of severe right temporal/occipital headaches 
lasting several days at a time as a result of a "bad 
spinal" during hernia surgery in February 1999.  He reported 
he had been given a shot of Marcaine in the back a few weeks 
earlier and was presently "leaking spinal fluid."  The 
examiner noted evaluation of the back revealed no appreciable 
fluid leakage.  It was noted that no treatment was indicated 
and that the veteran should be discharged from the neurology 
service, but that MRI study with contrast may show 
enhancement if he had a persistent CSF leak.

Private medical examination in November 2000 noted the 
veteran presented for evaluation of chronic headaches which 
he stated occurred following spinal anesthesia for treatment 
of a triple hernia surgery.  It was noted that an 
October 18, 2000, MRI scan of the brain was available for 
review.  The diagnosis was chronic headaches of unclear 
etiology.  The examiner stated the process did not appear to 
represent a spinal headache based upon the absence of 
positional exacerbation and that he was unaware of any 
literature or research indicating these type of headaches as 
persisting for more than one year.  He stated the veteran 
"could actually be suffering from a chronic type of tension 
headache and/or possible underlying sinus disease."

In his February 2001 claim the veteran asserted that events 
related to his February 16, 1999, operation left him totally 
disabled and unable to work or function normally.  He stated 
his main disability was due to a permanent spinal headache, 
also known as chronic headache syndrome.  He stated the 
disorder had been diagnosed by VA physicians, Drs. J. Roman-
Rodriguez and J. C. Amon, but that he had been unable to get 
the diagnosis or a statement as to cause in writing.  He 
claimed the disorder existed because of a bad spinal 
anesthesia procedure between the L2-L3 vertebrae that left a 
hole in the spinal cord which could not be fixed by blood 
patches or operation.  He stated he had requested VA provide 
a MRI scan of the L2-L3 area, but that further diagnostics 
had been refused.  He stated the operation also damaged his 
testicle tubes leaving "vericles" and left him with 
constant pain in the right side hernia from the pinching of 
nerves pulling on his back.  He further asserted that the 
operation had been improperly performed and that as result of 
increased scar tissue pressing on his intestines he had a 
dramatic increase in acid reflux occurrences and difficulty 
keeping down a normal sized meal.  

VA examination in April 2004 noted the veteran complained of 
a history of chronic headaches, chronic back pain, and 
residual discomfort related to previous hernia repairs.  A 
past medical history was noted including gastroesophageal 
reflux disease, history of peptic ulcer disease as a child, 
chronic diarrhea, and iron deficiency anemia.  The examiner 
noted the veteran was well developed, well nourished, and in 
no apparent distress.  There was a four and a half inch long 
by one inch wide scar to the right lower abdomen that was 
atrophied, depressed, indurated, and slightly tender.  A two 
inch long scar above the umbilicus was slightly 
hyperpigmented.  The abdominal wall was soft with present 
bowel sounds, but was not distended.  There was some mild 
tenderness in the mid-epigastric area, but no 
hepatosplenomegaly, rebound, guarding, ventral hernia, or 
other masses.

During orthopedic examination the veteran complained of 
chronic low back problems as a result of hernia surgeries.  
He reported his belief that multiple surgeries to the soft 
tissue structures caused low back problems and ongoing pain.  
He stated he had chronic headaches and mid-back pain due to a 
spinal shot.  The examiner noted there was full cervical, 
thoracic, and lumbar motion.  Inspection of the spine 
revealed no obvious sinus tracts, wounds, or flocculent 
areas.  There was no evidence of flocculence, erythema, or 
defect in the area of the previous spinal injection visually 
or by palpation.  X-rays revealed L5-S1 degenerative disc 
disease with loss of disc space height and severe facet 
arthropathy in the lumbar spine.  The examiner found that 
with a reasonable degree of medical certainty it could be 
stated the veteran's lower lumbar arthritis and degenerative 
disc disease was not related to his treatment for bilateral 
inguinal or umbilical hernias.  It was noted that the work 
done in that area was to the soft tissues and that the 
veteran clearly had bony problems.

On general surgery examination the veteran complained of a 
pulling sensation in his lower back and abdomen which he 
attributed to a bilateral inguinal hernia repair in February 
1999.  He also complained of headaches which he attributed to 
the spinal anesthetic he received.  The examiner noted his 
history was inconsistent and difficult to follow and that the 
veteran contradicted himself during the interview.  Physical 
examination revealed healed, nontender umbilical and 
bilateral inguinal hernia incisions.  The examiner's 
impression was status post bilateral inguinal and umbilical 
hernia repairs with no evidence of recurrence.  It was noted 
the main symptoms described were localized to the lower back 
and were musculoskeletal in origin.  

During neurology examination the veteran reported that prior 
to his February 1999 surgery he had only occasional 
headaches, approximately one to two per year, but that since 
then he had unremitting severe pain that was only partially 
relieved by treatment.  He stated there was no postural 
component to the headaches, but that they were accompanied by 
dizziness, nausea, and vomiting.  He also described 
unremitting back pain since the operation.  The examiner 
noted that an April 1999 treatment note indicated a 10-year 
history of one to two migraine headaches per month.  
Funduscopic examination revealed normal disc and vessels.  
There was paraspinal tenderness with guarding to the right 
lumbar region, but straight leg raise testing was negative.  

The examiner's impression was that the veteran's headaches 
were not consistent with spinal headaches and were unlikely 
(less that 50 percent) a result of his hernia repair in 
February 1999.  It was noted that accounts contemporaneous to 
that procedure indicate the headache immediately following 
surgery resolved without treatment and that the headache 
pattern had worsened since then.  The headaches were noted to 
be most consistent with chronic daily headaches secondary to 
symptomatic medication overuse, including Tramadol and 
caffeine which began around the time of the surgery.  The 
examiner also stated that the veteran's back pain was most 
likely musculoskeletal in nature and that since there were 
reports of back pain in 1977 it was possible the pain existed 
before the surgery.  It was noted that even if this were not 
the case there was no mechanism that would have led from the 
surgery or spinal anesthesia to this sort of back pain.  It 
was the examiner's opinion that it was unlikely (less that 50 
percent) his back pain was a result of his hernia repair in 
February 1999.  



Analysis

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 
38 U.S.C. 1151(a).  This change became effective September 2, 
2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 
38 C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997).  A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in February 2001.  

Regulations now provide that benefits under 38 U.S.C. 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  Id. 

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
addition, the Board may consider regulations not considered 
by the agency of original jurisdiction if the claimant is not 
prejudiced by the Board's action in applying those 
regulations in the first instance.  VAOPGCPREC 16-92 (Jul. 
24, 1992); VAOPGCPREC 11-97 (Mar. 25, 1997).

Although the record in this case reveals the RO did not 
consider 38 C.F.R. § 3.361 prior to the transfer of the case 
for appellate review, the Board finds this new regulation 
merely codified the existing statutory provisions of 
38 U.S.C.A. § 1151.  The language of the new regulation is in 
no way liberalizing and is not significantly different from 
the standard considered in the re-adjudication of the 
veteran's claim.  Therefore, the Board finds the veteran is 
not prejudiced by this decision.  See VAOPGCPREC 16-92; 
VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 (1993).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

Based upon the evidence of record, the Board finds 
entitlement to compensation for an additional disability as a 
result of bilateral inguinal and umbilical hernia repairs is 
not warranted.  An October 4, 1999, VA treatment report noted 
that an upper gastrointestinal series did not indicate any 
cause for the veteran's symptoms and the examiner found there 
were no active surgical issues.  The record shows the veteran 
was adequately informed of the risks associated with the 
February 1999 procedure and that he provided his consent.  
There is no probative evidence demonstrating any present or 
additional gastrointestinal or genitourinary disabilities 
were incurred as a result of VA treatment.

The Board further finds that the April 2004 VA medical 
opinions are persuasive that the veteran's headaches and low 
back problems are not proximately due to his February 1999 
surgery.  These opinion are also consistent with the November 
2000 private medical examination provided by the veteran 
indicating chronic headaches of unclear etiology that did not 
appear to represent a spinal headache.  There is no probative 
evidence demonstrating that any present or additional 
headache or low back disability was the result of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical care nor was any additional disability due 
to an event not reasonably foreseeable.  

Although the veteran believes he has residuals disabilities 
because of bilateral inguinal and umbilical hernia repairs, 
he is not a licensed medical practitioner and he is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91.  Therefore, the 
veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of bilateral inguinal and 
umbilical hernia repairs, claimed to have been incurred as a 
result of treatment on February 16, 1999, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


